Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Based on Applicant’s amendments, the prior art rejections and prior 112 second/b rejections in the previous office action have been withdrawn. 
2.	Based on Applicant’s amendments, the previous 101 rejection has been withdrawn.  In particular in view of Applicant’s amendments, the Examiner when considering the claims as a whole no longer finds the claims recite one of the enumerated groups of abstract ideas in the 2019 Revised Patent Subject Matter Eligibility “2019 PEG.”
3.	The following is an examiner’s statement for reasons for allowance: 	
	The Examiner cites the following pieces of art on the Examiner’s statement for reasons for allowance as being the most closely related prior art found after a search of the claims: 
	a.	L’Huillier et al. (United States Patent Application Publication Number: US 2013/0132158) teaches a computing system for determining influencers in a social network (See abstract) 
	b.	Wang et al. (United States Patent Application Publication Number: US 2017/0154345) teaches using multiple training modules to select one (see abstract, Figure 2, and paragraphs 0020-0021, 0018, and 0019)
Ma et al. (United States Patent Application Publication Number: US 2015/0254322) teaches converting data to a sparse matrix (see paragraphs 0027 and 0033)
	d.	Sims et al. (United States Patent Application Publication Number: US 2016/0019579) teaches different levels of influencers (see paragraph 0061) 
	e. 	Gross (United States Patent Application Publication Number: US 2006/0010029) teaches identifying trend setters from a population (abstract and Figure 1)
	f. 	Spechler et al. (United States Patent Application Publication Number:
US 2006/0282282) teaches the number of tiers in a system can be variable (see paragraph
0050)
	g. 	Christianson et al. (United States Patent Application Publication
Number: US 2008/0140506) teaches identifying and recruiting members of social groups (see abstract)
	h	 Wu et al. (United States Patent Application Publication Number: US2014/0089323) teaches system and method for generating influencer scores where multiple tiers exist (see abstract and paragraph 0049)
	i. 	Neb (United States Patent Application Publication Number: US
2016/0034974) teaches a method for providing an influencer with an offer to endorse a
brand's product or service (see title and abstract)
	j.	Gross (United States Patent Application Publication Number: US 2005/0246391) which is in the art of identifying trendsetters teaches populating a sparse matrix where there are originally no ratings from a user so this leads to better predictions and recommendations (See Figure 1 and paragraph 0145)
	k.	Rohan et al. (United States Patent Application Publication Number: US 2008/0162260) teaches identifying communities, identifying influencers in those 
	l.	Paul et al. (United States Patent Application Publication Number: US 2009/0063254) teaches building a model to determine a influencer, using the model to determine one or more influencers of each social network, and providing actions to take based on those determinations (see abstract and Figure 3) 
	m.	Ovadia Amsalem et al. (United States Patent Application Publication Number: US 2014/0288999) which is in the art of social network profiles (see abstract) teaches using machine learning and data mining methods such as clustering and association rules to complete missing values on the user profile for different learning tasks (see paragraph 0044)
	n.	Kim et al. (United States Patent Application Publication Number: US 2015/0120713) teaches determining influencers in a social network community of users (see abstract) 
	o.	Cao et al. (United States Patent Application Publication Number: US 2015/0215304) which is in the art of social networking teaches data cleaning is to detect inconsistencies that exist in the data, and eliminate or correct invalid data and empty data to improve the data quality.  Data cleaning usually follows a certain set of rules to clean dirty data (see paragraph 0052)
	
	As shown above, the prior art teaches elements of Applicant’s invention including (1) modeling users to determine a social network influencer in a community and providing actions like ads to the user based on that determination, (2) using rules to 
	Therefore the Examiner interprets the combination of elements in Applicant’s independent claims, rather than one individual step, as amended to be the significant step that makes the claims allowable over the above cited prior art. 
Conclusion
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statements for Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIERSTEN SUMMERS whose telephone number is (571)272-6542. The examiner can normally be reached on Monday to Friday 07:00a.m.-03:30p.m. EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIERSTEN V SUMMERS/Primary Examiner, Art Unit 3621